Citation Nr: 0831236	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO. 04-35 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial evaluation beyond 20 percent 
for residuals of a fracture of the right tibia with right 
knee arthritis from September 12, 2003 to March 14, 2005.  

2.  Entitlement to an initial evaluation beyond 30 percent 
for a right knee disorder from May 1, 2006.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from July 1967 
to October 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from an April 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California.  The RO granted service 
connection for a right knee disorder and assigned a 20 
percent evaluation, effective from September 12, 2003.  In 
January 2006, the RO assigned a 100 percent evaluation 
effective from March 15, 2005 after the veteran underwent a 
total knee replacement, and a 30 percent evaluation was 
assigned effective from May 1, 2006.  Applicable law provides 
that absent a waiver, a claimant seeking a disability rating 
greater than assigned will generally be presumed to be 
seeking the maximum benefit allowed by law and regulation, 
and that a claim remains in controversy where less than the 
maximum available benefits are awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Therefore, the issues as noted on the 
first page of this decision remain in appellate status.  

In November 2007, the veteran appeared before the undersigned 
Veterans Law Judge and gave testimony in support of his 
claim.  At that time the veteran indicated that he would be 
filing a claim for an increased rating for his service-
connected left knee disorder.  The matter is referred to the 
RO for consideration.  

The issue of entitlement to an initial evaluation beyond 30 
percent for a right knee disorder from May 1, 2006 is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  From September 12, 2003 to March 14, 2005, the veteran's 
service-connected residuals of a fracture of the right tibia 
with right knee arthritis were manifested by a marked level 
of knee disability, as evidenced by subjective complaints of 
constant pain with a reported decrease in ability to carry 
out physical labor, and objective evidence of limitation of 
extension and flexion, moderately relaxed medial collateral 
ligament, considerable crepitation, and tenderness to deep 
palpation.  

2.  Range of motion is limited at most by 10 degrees of 
extension and 90 degrees of flexion and no more than moderate 
instability or subluxation is found.

3.  At no point during the appeal has there been X-ray 
evidence of nonunion of the veteran's right tibia and fibula, 
or evidence that the veteran's right knee is ankylosed.


CONCLUSION OF LAW

From September 12, 2003 to March 14, 2005, the criteria for a 
30 percent rating for residuals of a fracture of the right 
tibia with right knee arthritis are met.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's claim arises from his disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, the RO associated the veteran's VA 
outpatient treatment records and private treatment records, 
and he was afforded a VA examination.  The Board finds that 
no additional assistance is required to fulfill VA's duty to 
assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001). 



Increased Initial Evaluation

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the  
disability from the point of view of the veteran working or  
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt  
regarding the extent of the disability in the veteran's  
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v.  
Derwinski, 1 Vet. App. 282 (1991).  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In cases 
where the original rating assigned is appealed, consideration 
must be given to whether the veteran deserves a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

VA's Office of General Counsel (GC) has determined that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes (DC's) 5003 and 5257.  
See VAOPGCPREC 23-97 (Multiple Ratings for Knee Disability).  
The General Counsel thereafter concluded that for a knee 
disability rated under Diagnostic Code 5257 to warrant a 
separate rating for arthritis based on X-ray findings and 
limitation of motion, limitation of motion under Diagnostic 
Code 5260 or Diagnostic Code 5261 need not be compensable but 
must at least meet the criteria for a zero-percent rating.  
In addition, a separate rating for arthritis could also be 
based on X-ray findings and painful motion under 38 C.F.R. § 
4.59.  See VAOPGCPREC 9-98 (Multiple Ratings for 
Musculoskeletal Disability and Applicability of 38 C.F.R. §§ 
4.40, 4.45 and 4.59).  The Board is bound by this precedent 
opinion.  See 38 U.S.C.A. § 7104(c) (West 2002).  Painful 
motion of a major joint or groups caused by degenerative 
arthritis, where the arthritis is established by X-ray, is 
deemed to be limited motion and entitled to a minimum 10 
percent rating, per joint, combined under Diagnostic Code 
5003, even though there is no actual limitation of motion.  
See VAOPGCPREC 09-98 (August 14, 1998), citing Lichtenfels v. 
Derwinski, 1 Vet. App. 484 (1991).  A knee disability may be 
rated separately under Diagnostic Codes that address 
limitation of motion (Diagnostic Codes 5260 and 5261) and 
Diagnostic Code 5257 because the latter Diagnostic Code does 
not take limitation of motion into account.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994); see also VAOPGCPREC 9-1998.  
The VA General Counsel has also issued a precedential opinion 
holding that "separate ratings may be assigned under 
Diagnostic Code 5260 and Diagnostic Code 5261, where a 
veteran has both a limitation of flexion and limitation of 
extension of the same leg; limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg."  See VAOPGCPREC 9-2004 
(September 17, 2004).  Note that the veteran may be entitled 
to a higher disability evaluation on the basis of functional 
loss due to weakness, fatigability, incoordination, or pain 
on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 
4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71a (2007). For VA 
purposes, normal extension and flexion of the knee is from 0 
to 140 degrees. 38 C.F.R. § 4.71a, Plate II (2007). 

Analysis

By way of history, service connection was established for 
residuals of a fracture of the right tibia with right knee 
arthritis in April 2004, and a 20 percent evaluation was 
assigned under Diagnostic Code (DC) 5262.  The veteran 
disagreed with the rating assigned.  During the course of the 
appeal, in January 2006, the RO increased the veteran's 
rating to 100 percent effective March 15, 2005 based on the 
fact that he had undergone a total knee replacement.  His 
disorder was recharacterized as residuals of a fracture of 
the right tibia with right knee arthritis, status post total 
knee replacement, and a 30 percent rating was assigned 
effective under DC 5262-5055, from May 1, 2006.   

From September 12, 2003 to March 14, 2005.   

Under DC 5262, a 20 percent rating is warranted for malunion 
of the tibia and fibula with moderate knee or ankle 
disability.  The higher, 30 percent rating is warranted for 
malunion of the tibia and fibula with marked knee or ankle 
disability.  The words "moderate" and "marked" are not 
defined in the rating schedule; rather than applying a 
mechanical formula, VA must evaluate all the evidence to the 
end that its decisions are equitable and just.  38 C.F.R. § 
4.6.  

The maximum 40 percent rating under DC 5262 is warranted 
where there is nonunion of the tibia and fibula, with loose 
motion, and requiring a brace.  While the veteran's X-rays 
note a healed fracture of the tibia, with an old fracture 
deformity of the proximal shaft of the right tibia, at no 
point is nonunion found.  (See X-rays, of April 2004).  
Therefore, the highest rating under this code is not for 
consideration.  

As to whether a rating higher than 20 percent is warranted 
for the veteran's right knee disorder during the time period 
in question, the Board has reviewed VA outpatient treatment 
records dated from October 2003 to April 2004, private 
records dated from September 1999 to March 2005, and a VA 
examination report of March 2004.  

The VA outpatient treatment records show treatment for 
complaints of right knee pain.  (See records of October 2003 
and April 2004).  The veteran was examined by VA in March 
2003.  His gait was normal, and it was noted that he walked 
with a cane.  It was noted that he had a severe varus of the 
right and left knees.  His history was taken, and it was 
noted that after service, the veteran went to work as a 
welder in construction and that he worked at construction 
sites.  It was noted that he was generally able to handle 
this job, but it was becoming more difficult.  He reported 
difficulty climbing ladders and squatting.  He stated that he 
had difficulty walking due to pain.  He reported wearing a 
knee brace when working, and that he had catching, snapping 
and popping of the knee.  

On examination it was stated that the veteran could not squat 
due to pain in the knees, more severe on the right and he 
could not stand with his weight on his right foot and 
circumvent the knee.  Motion was from 0 to 90 degrees and a 
mild amount of fluid in the knee was noted.  There was 
tenderness to palpation.  The medial collateral ligament was 
moderately relaxed with a moderately positive McMurray 
examination.  A great deal of crepitation was noted.  The 
veteran reported various complaints regarding the 
difficulties he experiences at work and at home concerning 
his right knee.  The examiner found that the examination 
showed residuals of trauma with the right knee showing 
considerable effusion, stiffness and crepitus on McMurray.  
It was noted that even without X-rays it was possible to 
detect considerable deterioration of the knee which impacted 
on the DeLuca functional scale of 6 or 7 of a possible 10.  
X-rays of the knees performed in April 2004 showed moderate 
to marked degenerative changes of the knees and evidence of 
old injury.  X-rays of the tibia and fibula showed an old 
fracture deformity.  

Private records show complaints of right knee pain from 2001 
to March 2005, when a total knee replacement was performed.  
Motion of the right knee is noted to vary with findings of 
from -10 to 95, in January 2005, 10 to 110 in September and 
October 2004 and from 5 to 130 in February 2004.  
Additionally, in a February 2005 letter, the veteran's 
private examiner stated that the veteran's advanced right 
knee disorder contributed along with other complaints, to 
making the veteran disabled from work.  

The veteran's disability picture more nearly approximates the 
criteria for a 30 percent rating for the time period in 
question.  It is noted that his disorder is based on 
impairment of the knee and no ankle complaints or findings 
have been documented.  During the period in question, the 
veteran reported that while he still worked in the 
construction business as a welder, he had increasing 
difficulty performing his job as far as stooping, squatting 
and climbing ladders.  Examination showed that he could not 
squat due to right knee pain and he could not stand with his 
weight on his right foot.  There was objective evidence of 
tenderness.  He described constant pain accompanied by 
instability.  His examination showed relaxed collateral 
ligament and a positive McMurray's test.  While on 
examination, he had full extension to zero degrees, his 
flexion was limited to 90 degrees with pain.  He had a great 
deal of crepitus and fluid was noted on examination of the 
knee.  Concurrent outpatient clinical records demonstrate 
complaints of pain, and decreased extension. 

When considering the veteran's functional loss, these 
findings more nearly approximate those contemplated by the 
higher, 30 percent rating category for marked disability of 
the knee due to tibia impairment.  A higher rating of 40 
percent under this DC is not warranted since while the 
veteran reported wearing a brace, he stated that it was only 
for when he was at work and he was not wearing one when he 
reported for VA examination in March 2003.  Further, as noted 
above, the record does not show nonunion of the tibia and 
fibula.  

However, in evaluating this disorder, additional codes may be 
applicable and must be analyzed to consider whether they 
provide a higher rating.  The diagnostic criteria for 
limitation of motion referable to the knee and leg are found 
at 38 C.F.R. § 4.71a, DCs 5256, 5260, 5261.  First, DC 5256 
rates based on the presence of ankylosis, or immobility of 
the joint.  As the veteran has movement in his knee joint, 
this code is inapplicable.  

Under DC 5260, when flexion of the leg is limited to 60 
degrees, a noncompensable rating is warranted.  When flexion 
is limited to 45 degrees, a 10 percent rating is warranted.  
Flexion limited to 30 degrees warrants a 20 percent rating, 
while flexion limited to 15 degrees warrants the maximum 30 
percent rating.  As noted above, the evidence of record for 
this time period reflects that flexion has been limited from 
90 to 130 degrees.  None of the documented findings for 
motion of the veteran's right knee show flexion that is 
limited to the extent that even a compensable rating is 
warranted.  Flexion limited at most to 90 degrees, as 
documented in the above noted evidence does not warrant a 
compensable rating under DC 5260.  
Diagnostic Code 5261 concerns limitation of extension.  Under 
DC 5261 a zero percent rating is warranted for extension 
limited to 5 degrees; a 10 percent rating is warranted for 
extension limited to 10 degrees; a 20 percent rating is 
warranted for extension limited to 15 degrees; a 30 percent 
rating is warranted for extension limited to 20 degrees; a 40 
percent rating is warranted for extension limited to 30 
degrees; and a 50 percent rating is warranted for extension 
limited to 45 degrees. 38 C.F.R. § 4.71a, DC 5261.  Here the 
veteran's extension has been noted on private records to be 
limited to 10 degrees in September 2004, October 2004 and 
January 2005, and limited to 5 degrees in February 2004.  
These findings support a finding under this code which would 
support a rating of 10 percent.  
Additionally the Board has considered the provisions of 
Diagnostic Code 5257.  Knee instability is rated under DC 
5257.  38 C.F.R. § 4.71a, DC 5257 (2007).  A 10 percent 
rating requires slight recurrent subluxation or lateral 
instability of a knee. A 20 percent rating requires moderate 
subluxation or lateral instability of a knee.  A 30 percent 
evaluation is warranted for severe knee impairment with 
recurrent subluxation or lateral instability.  The veteran 
has been noted on VA examination in March 2003 to have a 
moderately relaxed collateral ligament, and a moderately 
positive McMurrays sign.  Based on the findings noted on VA 
examination, a rating under DC 5257 which relates to 
recurrent subluxation or lateral instability, the highest 
rating the veteran could receive would be 20 percent for 
moderate impairment.  The evidence does not show that the 
veteran has severe instability which is required for a rating 
of 30 percent.  
If the Board were to evaluate the veteran's right knee 
disorder under the above DC's rather than DC 5262, combining 
the 20 percent rating under DC 5257 for instability with the 
10 percent rating for limitation of extension would not yield 
a rating for the right knee in excess of the 30 percent 
granted under DC 5262.  See, 38 C.F.R. 4.25.  Additionally, 
the 30 percent rating that has been assigned under DC 5262 
cannot be combined with the 20 percent disability shown under 
DC 5257 and the 10 percent based on limitation of extension 
under DC 5161.   In this regard, DC 5262 takes into account 
the limitation of motion and the laxity noted, and the 30 
percent assigned represents marked knee impairment.   Thus a 
rating of 30 percent under DC 5262 is warranted.  



DeLuca Considerations 
The veteran has complaints of pain on use of the joint.  With 
regard to such complaints, the Court has held that VA must 
consider additional functional loss on use due to pain on 
motion or due to flare-ups of the disability.  See 38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 205-206 
(1995).  Taking all of the evidence of record into 
consideration, the Board finds that the appellant's right 
knee disability is manifested by some functional limitation 
due to pain, and that this is contemplated in the 30 percent 
rating now assigned.  While the veteran has limitation of 
motion and complaints of pain, on VA examination in the March 
2003, additional limitation due to pain is not documented and 
on that examination motion is not shown to be limited to a 
point in which a compensable evaluation would be met.  The VA 
examiner noted that the veteran's disability impacted on the 
functional scale of 6 or 7 out of 10.  With this in mind, the 
Board finds that the 30 percent rating adequately compensates 
the veteran for his contemplates complaints of pain and 
functional loss, and that it has not been shown that he 
experiences any additional disability not encompassed in the 
30 percent rating assigned.  38 C.F.R. §§ 4.7, 4.20, 4.40, 
4.45, 4.59, 4.71a Diagnostic Code 5262.  
Extraschedular Evaluation

The Board notes that in exceptional cases where evaluations 
provided by the rating schedule are found to be inadequate, 
an extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b).  However, the Board believes that the regular 
schedular standards applied in the current case for a 30 
percent rating adequately describe and provide for the 
veteran's symptoms and disability level.  The record does not 
reflect a disability picture that is so exceptional or 
unusual that the normal provisions of the rating schedule 
would not adequately compensate the veteran for his service-
connected disability.  

There is no evidence that warrants referral of the veteran's 
claims for extraschedular consideration.  There is no 
evidence of marked interference such as frequent periods of 
hospitalization or any other factor that would render 
inappropriate the application of regular rating standards 
with regard to the veteran's right knee disability.  
Treatment during this time period has been very limited and 
the veteran is not shown to have been hospitalized due to his 
right knee disability.  On VA examination in March 2003 the 
veteran reported that he was working and generally able to 
handle his job.  The veteran has testified at his hearing 
before the undersigned that he has not worked since 2004 and 
that this was due to his right knee disorder.  It is noted 
that a private examiner reported in February 2005 that the 
veteran was disabled from work; however, that finding was 
based on several disabilities, including a left knee disorder 
and a back disorder.  While the veteran during this time 
period experienced some difficulty in his job, this is 
contemplated by the 30 percent schedular rating assigned.  
Accordingly, the claim will not be referred for 
extraschedular consideration.  See 38 C.F.R. § 3.321(b)(1). 

Therefore, the preponderance of the evidence is against an 
evaluation in excess of 30 percent for residuals of a 
fracture of the right tibia with right knee arthritis. 


ORDER

An initial evaluation of 30 percent for residuals of a 
fracture of the right tibia with right knee arthritis from 
September 12, 2003 to March 14, 2005 is granted subject to 
the laws and regulations governing the payment of monetary 
benefits.  


REMAND

Unfortunately, a remand is required in this case regarding 
entitlement to an initial evaluation beyond 30 percent for a 
right knee disorder from May 1, 2006.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration.  
In March 2005 the veteran underwent right knee surgery.  When 
the veteran was examined in May 2005 for left knee 
complaints, reference was made to his right knee surgery in 
March 2005, and subsequent private treatment and physical 
therapy.  He also reported additional private treatment after 
the surgery during his November 2007 Board hearing.  The most 
recent treatment records in the file regarding the veteran's 
right leg disorder are dated in March 2005, when he underwent 
right knee surgery.  
Additionally, in order to access the status of his right knee 
disorder since his surgery, the Board believes that a current 
VA examination is necessary.  The appellant is hereby 
notified that it is his responsibility to report for any 
examination scheduled, and to cooperate in the development of 
the case, and that the consequences of failure to report for 
a VA examination without good cause may include denial of the 
claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2007).  
Accordingly, the case is REMANDED for the following action:
1.  Contact the veteran and request that 
he complete and return the appropriate 
releases (VA Form 21-4142s) for the 
medical records of treatment he received 
for his right knee complaints since his 
March 2005 surgery.  Upon receipt of the 
appropriate releases, request all private 
treatment records indicated, if any, and 
associate all records received with the 
file.  If any request for private 
treatment records is unsuccessful, notify 
the veteran appropriately.  38 U.S.C.A. § 
5103A(b)(2) (West 2002); 38 C.F.R. § 
3.159(e) (2007).  
2.  Schedule the veteran for a VA 
examination to evaluate his right knee 
disorder.  The claims file and a copy of 
this remand must be made available to the 
examiner for review and the examiner must 
indicate in the examination report that 
this has been accomplished. All indicated 
tests and studies should be accomplished, 
including X-rays.  
In examining the veteran, the examiner 
should document any knee or ankle 
disability related to the service-
connected residuals of the fracture of 
the right tibia, and any instability, 
laxity, and/or limitation of motion (in 
degrees), to include providing the point 
at which painful motion begins.  The 
examiner should note if there is nonunion 
of the tibia and fibula and should state 
whether there is any recurrent 
subluxation or lateral instability of the 
knee.  If so, state whether it is slight, 
moderate or severe.  The examiner should 
also indicate whether there is any 
guarding of the leg on motion and the 
degrees at which the guarding starts. 
The examiner should be asked to indicate 
whether pain or weakness significantly 
limits functional ability during flare- 
ups or when the right leg is used 
repeatedly over a period of time.  The 
examiner should also be asked to 
determine whether any affected joint 
exhibits weakened movement, excess 
fatigability or incoordination; if 
feasible, these determinations should be 
expressed in terms of additional range 
of-motion loss due to any weakened 
movement, excess fatigability or 
incoordination.  If it is not feasible to 
express any functional impairment caused 
by pain, weakened movement, excess 
fatigability or incoordination, found in 
terms of additional range-of motion loss, 
the examiner should so state. 
3.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the veteran should be furnished a 
supplemental statement of the case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008). 




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


